IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ERIC X. RAMBERT,                          : No. 23 WM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE,                     :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of May, 2017, the Application for Leave to File Original

Process and the Motion to Present Supporting Exhibits are GRANTED, and the Petition

for Writ of Mandamus and the Motion for Judgment on the Pleadings are DENIED.